UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1294


CYNTHIA M. ALSTON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-00553-SGW-RSB)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cynthia M. Alston, Appellant Pro Se.      Maija DiDomenico,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cynthia M. Alston appeals the district court’s order

accepting   the   magistrate   judge’s    recommendation   and   upholding

the Commissioner’s denial of Alston’s application for disability

insurance benefits.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Alston v. Astrue, No. 7:12-cv-00553-SGW-

RSB (W.D. Va. Feb. 20, 2014).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                    2